Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 1 of 22 PageID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
ALLISON RAYGOR,
                                                      Plaintiff,          NOTICE FOR REMOVAL

                 -against-

NAPOLEON MANCHENO and LOGITECH TRANSPORT
LLC.,

                                                      Defendants.
----------------------------------------------------------------------X

        Defendants Napoleon Cadena-Mancheno and Logitech Transport LLC, by Smith Mazure

Director Wilkins Young & Yagerman, P.C. in the above-entitled proceeding, desiring to exercise

their right to removal pursuant to 28 U.S.C. §§1441 and 1446, as amended by the Judicial

Improvements and Access to Justice Acts §1016 (HR 4807), states as follows:

        1.      This suit was commenced by plaintiff against the defendants in the Supreme
Court of the State of New York, County of Kings. Plaintiff seeks damages for personal injuries
in the amount in excess of $75,000, exclusive of costs and disbursements. This office spoke with
plaintiff's counsel prior to making this petition. Plaintiff’s counsel advised that the amount in
controversy exceeds $75,000 as her client sustained a wrist fracture as well as other injuries.
Inasmuch as New York State does not allow an addendum clause in the initial pleadings, the call
requesting value is required. Plaintiff’s cause of action sounds in negligence as a result of a
motor vehicle. Copies of the Summons and Complaint and defendants’ Answer are annexed
cumulatively as Exhibit “A”.

        2.      This is a suit of civil nature which this United States District Court has original
jurisdiction by reason of the diversity of citizenship of the parties pursuant to 28 U.S.C. § 1332.

        3.     Plaintiff's Summons indicates that plaintiff is a citizen of the State of New York
residing in County of Kings. (See Exhibit “A”).

        4.      Defendants Napoleon Cadena-Mancheno and Logitech Transport LLC are
citizens of the State of New Jersey.

        5.      Based upon the foregoing, it appears that there is complete diversity between the
plaintiff and the defendants.

       6.        The time to file this petition for removal of this action to this Court has not
elapsed.
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 2 of 22 PageID #: 2

          WHEREFORE, defendants Napoleon Cadena-Mancheno and Logitech Transport LLC

request that this case be removed to the United States District Court, Eastern District of New

York, together with such other and further relief as to this Court may deem just, proper and

equitable.

Dated: New York, New York
       May 10, 2019

                                                Yours, etc.,

                                                SMITH MAZURE DIRECTOR WILKINS
                                                YOUNG & YAGERMAN, P.C.
                                                Attorneys for Defendants
                                                Napoleon Cadena-Mancheno and Logitech
                                                Transport LLC
                                                111 John Street
                                                New York, NY 10038
                                                (516) 294-7325
                                                NIC-00653

TO:
Gentile & Associates
401 Park Avenue, 10th Floor
New York, NY 10016
(212) 689-6009/(212) 213-1093 (F)
Attorney for Plaintiff
Allison Raygor

APE/mzr
90




                                             -2-
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 3 of 22 PageID #: 3
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                                                                                                                                                                                                         INDEX NO. 525246/2018
NYSCEF DOC. NO. 1                                     Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 4 of 22 PageID #: 4 RECEIVED NYSCEF: 12/14/2018




                   SUPREME                          COURT                      OF THE                     STATE                  OF NEW                     YORK                           SUMMONS
                   COUNTY                         OF KINGS                                                                                                                                 Index            No.:

                   -------                                                  ----------------------------------------------X

                ALLISON                           RAYGOR,                                                                                                                                  Plaintiff                designate                       New              York          County

                                                                                                                                                                                           County                  as         the      place             of     trial.


                                                                                                         Plaintiff,

                                                                                                                                                                                           The           basis           of         venue              is:
                                                                                                                                                                                           Plaintiff'
                                     -against-                                                                                                                                                                          residence                    and         Location                  of

                                                                                                                                                                                          Accident

                   NAPOLEON                                  MANCHENO                                    and          LOGITECH                                                             Plaintiff                resides                   at:

                TRANSPORT                                     LLC.,                                                                                                                        136          Macon                   Street


                                                                                                                                                                                           Brooldyn,                      NY           11216
                                                                                                         Defendants.

                                                                                                                                                                              X            Date           filed:              December                         14,       2018



              To         the         above               named                 Defendant:



                                     You           are
                                                              hereby                  s----cred                        to     answer                the         Complaint                  in     this           action,                and         to        serve         a
                                                                                                                                                                                                                                                                                  copy          of

              your             Answer,                or,       if      the       Complaint                     is    not        served             with          this        summons,                     to       serve              a notice                 of       appearance
                                   plaintiff'
              on         the                                  attorney,                within
                                                                                                          twenty              days         after          the      services               of      this          summons                         exclusive                 of        the
                                                                                                                                                                                                                                                                                            day
              of        service,                where                service           is    made            by       delivery
                                                                                                                                            upon            you          perseiially
                                                                                                                                                                                                   within                  the         state,            or     within             30      days

              after            completion                       of          service            where              service            is     made            in
                                                                                                                                                                      any
                                                                                                                                                                                 other           manner.                       In       case           of       your            failure         to

              appear                 or         answer,                judgment                   will         be       taken             against               you         by      default               for           the          relief              demanded                     in     the

              Complaint.



              Dated:                 New           York,               New            York

                                     December                         14,      2018




                                                                                                                                                                                                  NTIL                        & ASSOCIATES
                                                                                                                                                                                         By·
                                                                                                                                                                                                  LAURA                         GENTILE
                                                                                                                                                                                         Attorneys                      for         Plaintiff
                                                                                                                                                                                                                                                                 10*
                                                                                                                                                                                         401       Park            Avenue                     South,                        Floor

                                                                                                                                                                                         New            York,             New             York                10016

                                                                                                                                                                                         (212)
                                                                                                                                                                                                         689-6009



              To:

                   NAPOLEON                                  MANCHENO
                   204         Parkhurst                    Street

                   Newark                 NJ        05114



                   LOGITECH                               TRANSPORT,                                 LLC.

                   176                                         Rd.
                               Parsippany

                   Parsippany                     NJ         07054

                   and
                                            22nd
                   32        South                          Street

                                                            07111
                   Irvington,                    NJ




                                                                                                                                                   1 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                       INDEX NO. 525246/2018
NYSCEF DOC.Case
            NO. 1:19-cv-02768-DLI-CLP
                1                                     Document 1 Filed 05/10/19 Page 5RECEIVED
                                                                                       of 22 PageID #: 5 12/14/2018
                                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS
           -----------------------------------------------------------------------X
           ALLISON RAYGOR

                                                Plaintiff,                            VERIFIED COMPLAINT

                  -against-                                                           Index No.:

           NAPOLEON MANCHENO and
           LOGITECH TRANSPORT LLC.,

                                                 Defendants.
           -----------------------------------------------------------------------X

                   Plaintiff by her attorneys Gentile & Associates, as and for her Complaint against defendants,

          states, upon information and belief, as follows:

                   1.       At the time of the commencement of this action, plaintiff ALLISON RAYGOR

          was and still is a resident of the State of New York, County of Kings.

                   2.       This action falls within one or more of the exceptions set forth in CPLR § 1602.

                   3.       Plaintiff ALLISON RAYGOR has sustained serious injury as defined in the

          Insurance Law of the State of New York § 5102(d) and said loss is greater than the economic as

          defined in the Insurance Law of the State of New York § 5102(a).

                   4.       At the time of the commencement of this action, defendant NAPOLEON

          MANCHENO was and still is a resident of the State of New Jersey.

                   5.       At all times relevant herein, defendant NAPOLEON MANCHENO operated a

          motor vehicle bearing New Jersey State license plate number AS368X.

                   6.       At all times relevant herein, defendant NAPOLEON MANCHENO owned the

          aforesaid motor vehicle.

                   7.       At all times relevant herein, defendant NAPOLEON MANCHENO managed the

          aforesaid motor vehicle.




                                                                  2 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                               INDEX NO. 525246/2018
NYSCEF DOC.Case
            NO. 1:19-cv-02768-DLI-CLP
                1                            Document 1 Filed 05/10/19 Page 6RECEIVED
                                                                              of 22 PageID #: 6 12/14/2018
                                                                                      NYSCEF:




                   8.    At all times relevant herein, defendant NAPOLEON MANCHENO maintained the

          aforesaid motor vehicle.

                   9.    At all times relevant herein, defendant NAPOLEON MANCHENO controlled the

          aforesaid motor vehicle.

                   10.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a resident of the State of New York, County of New York.

                   11.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a resident of the State of New Jersey, County of Essex.

                   12.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign corporation.

                   13.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign corporation doing business in New York State.

                   14.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign corporation authorized to do business New York

          State.

                   15.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is incorporated in the state of New Jersey.

                   16.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign limited liability company.

                   17.   At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign limited liability company doing business in New York

          State.




                                                       3 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                   INDEX NO. 525246/2018
NYSCEF DOC.Case
            NO. 1:19-cv-02768-DLI-CLP
                1                              Document 1 Filed 05/10/19 Page 7RECEIVED
                                                                                of 22 PageID #: 7 12/14/2018
                                                                                        NYSCEF:




                 18.     At the time of the commencement of this action, defendant LOGITECH

          TRANSPORT, LLC. was and still is a foreign limited liability company authorized to do business

          New York State.

                 19.     At all times relevant herein, defendant LOGITECH TRANSPORT, LLC. operated a

          motor vehicle bearing New Jersey State license plate number AS368X.

                 20.     At all times relevant herein, defendant LOGITECH TRANSPORT, LLC. owned the

          aforesaid motor vehicle.

                 21.     At all times relevant herein, defendant LOGITECH TRANSPORT, LLC. managed

          the aforesaid motor vehicle.

                 22.     At all times relevant herein, defendant LOGITECH TRANSPORT, LLC.

          maintained the aforesaid motor vehicle.

                 23.     At all times relevant herein, defendant LOGITECH TRANSPORT, LLC. controlled

          the aforesaid motor vehicle.

                 24.     At all times relevant herein, defendant NAPOLEON MANCHENO was an

          employee of LOGITECH TRANSPORT, LLC.

                 25.     At all times relevant herein, defendant NAPOLEON MANCHENO was acting

          within the scope of his employment with LOGITECH TRANSPORT, LLC.

                 26.     At all times relevant herein, defendant NAPOLEON MANCHENO was operating

          the aforesaid vehicle with the knowledge and consent of the vehicle owner.

                 27.     At all times relevant herein, Kent Avenue at its intersection with Flushing Avenue

          was a public roadway in the City and State of New York, County of Kings.

                 28.     At all times relevant herein, defendant NAPOLEON MANCHENO was operating

          the aforesaid motor vehicle at the aforesaid location.




                                                         4 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                         INDEX NO. 525246/2018
NYSCEF DOC.Case
            NO. 1:19-cv-02768-DLI-CLP
                1                                Document 1 Filed 05/10/19 Page 8RECEIVED
                                                                                  of 22 PageID #: 8 12/14/2018
                                                                                          NYSCEF:




                  29.     At all times relevant herein, plaintiff ALLISON RAYGOR was a lawful pedestrian at

          the aforesaid location.

                  30.     At all times relevant herein, plaintiff ALLISON RAYGOR was a lawful bicyclist at

          the aforesaid location

                  31.     On September 25, 2017, at the aforesaid location, defendants forcibly struck plaintiff

          ALLISON RAYGOR with the aforesaid vehicle, causing her to suffer severe and permanent injuries.

                  32.     As a result of the aforesaid contact, plaintiff ALLISON RAYGOR was caused to

          sustain serious personal injuries.

                  33.     The aforesaid occurrence was caused wholly and solely by reason of the negligence

          of the defendants without any fault or negligence of the plaintiff in contributing thereto.

          Defendants were negligent in the ownership, operation, management, maintenance, use, and control

          of the aforesaid vehicle, and was otherwise negligent, careless, and reckless under the circumstances

          then and there prevailing. The above-stated occurrence and the results thereof were in no way due

          to any negligence on the part of the plaintiff contributing thereto, but were caused solely by the

          negligence of the defendants in the ownership, operation, management, maintenance, and control

          of the motor vehicle; in striking plaintiff who was traveling with the right of way in conformity with

          the traffic signal; in failing to yield the right of way to plaintiff; in operating same without due regard

          to the rights and safety of the plaintiff; in operating his said motor vehicle in a manner which

          unreasonably endangered plaintiff; in failing to properly steer, guide, manage, and control the motor

          vehicle; in operating same at a rate of speed greater than was reasonable and proper at the time and

          place of the occurrence; in failing to apply the brakes of his said motor vehicle or slow down or

          stop in a manner as would have prevented the occurrence; in failing to have made adequate and

          timely observation of and response to conditions; in failing to observe and obey signs and signals

          prevailing at the time and place of the occurrence; in failing to wear corrective lenses; in texting




                                                           5 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                          INDEX NO. 525246/2018
NYSCEF DOC.Case
            NO. 1:19-cv-02768-DLI-CLP
                1                                Document 1 Filed 05/10/19 Page 9RECEIVED
                                                                                  of 22 PageID #: 9 12/14/2018
                                                                                          NYSCEF:




          while driving; in using a phone while driving without a hands-free device; in failing to observe what

          was to be observed; in failing to keep a proper lookout when controlling said vehicle; in failing to

          maintain said vehicle according to law; in failing to give adequate and timely signal, notice, or

          warning; in operating said vehicle in violations of the traffic rules, regulations, statutes, and

          ordinances in such cases made and provided; in violating VTL §§ 1129, 1225-c, 1225-d, 1140, and

          1146; in violating section 19-190 of the New York City Administrative Code; and, in being

          otherwise careless, reckless, and negligent in the ownership, maintenance, operation, and control of

          his said motor vehicle.

                  34.     By reason of the foregoing, plaintiff has been damaged in a sum which exceeds the

          jurisdictional limits of all lower courts which would otherwise have jurisdiction.

                                    AS AND FOR A SECOND CAUSE OF ACTION:
                                             PROPERTY DAMAGE

                  35.     Plaintiff repeats and realleges each and every allegation as set forth within the

          Complaint with the same force and effect as though each were more fully set forth at length herein.

                  36.     At all times relevant herein, plaintiff owned a bicycle.

                  37.     At all times relevant herein, as the result of the aforesaid accident, plaintiff ’s bicycle

          was severely damaged.

                  38.     By reason of the foregoing, plaintiff has been damaged in a sum which exceeds the

          jurisdictional limits of all lower courts which would otherwise have jurisdiction.

                  WHEREFORE, plaintiff demand judgment against the defendants herein in a sum

          exceeding the jurisdictional limits of all lower courts which would otherwise have jurisdiction,

          together with the costs and disbursements of this action, and such other and further relief as this

          Court deems just and proper.




                                                           6 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                                                                 INDEX NO. 525246/2018
NYSCEF DOC. NO. 1      Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 10 of 22 PageID #: 10 RECEIVED NYSCEF: 12/14/2018




              Dated:     New   York,   New      York

                         December      14,   2018




                                                                          You       s,    etc.,




                                                                                   NTIL                  & ASSOCIATES
                                                                          By·
                                                                                   LAURA                 GENTILE
                                                                          Attorneys                for     Plaintiff

                                                                          ALLISON                    RAYGOR
                                                                                                                               108"
                                                                          401      Park           Avenue           South,             Floor

                                                                          New         York,          New         York       10016

                                                                           (212)
                                                                                      689-6009




                                                           7 of 8
FILED: KINGS COUNTY CLERK 12/14/2018 08:39 PM                                                                                                                                                                                                                 INDEX NO. 525246/2018
NYSCEF DOC. NO. 1                           Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 11 of 22 PageID #: 11 RECEIVED NYSCEF: 12/14/2018




                                                                                                                      VERIFICATION


                              LAURA                   GENTILE,                         and        attorney             duly
                                                                                                                                  admitted               to     practice            before              the         Courts                of     the        State



                                                                                                                                                                                    perjury·
              of    New            York,         affirms             the
                                                                             following
                                                                                                           to    be    true      under            the
                                                                                                                                                         penalty
                                                                                                                                                                             of



                              I     am      a    member                of     GENTILE                            &    ASSOCIATES,                         attorneys                of      record             for        plaintiff




              ATIJSON                      RAYGOR.                     I    have          read            the    annexed               Complaint                and        know            the     centents                  thereof,                  and      the




              same      are         true        to
                                                      my         knowledge,                     and         as   to   those        matters              therein            which            are     stated            to       be         alleged            upon



              information                   and        belief,         and        as      to     those           matters,          I    believe          them          to     be        true.
                                                                                                                                                                                                    My          belief               as     to      those




              matters             therein            not     stated          upon               knowledge,                  is   based          upon          facts,        records,              and         other          pertinent




              information                   contained                 in
                                                                            my         files.         I     make        this     verificatics                 because              plaintiff              does           not          reside           in     the




              county          in     which            we         maintain              our        offices.




              Dated:          New           York,           New            York

                              December                     14,       2018




                                                                                                                                                                             URA                Ç?ÉNTILE




                                                                                                                                  8 of 8
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 12 of 22 PageID #: 12



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
----------------------------------------------------------------------X
ALLISON RAYGOR,
                                             Plaintiff,                   VERIFIED ANSWER
                  -against-
                                                                          Index No. 525246/2018
NAPOLEON MANCHENO and LOGITECH TRANSPORT
LLC.,
                                             Defendants.
----------------------------------------------------------------------X

        Defendant Logitech Transport LLC by Smith Mazure Director Wilkins Young &

Yagerman, P.C., upon information and belief, answers the complaint of plaintiff as follows:

        1.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the complaint herein designated as: 1, 4, 7, 8, 9,

17, 21, 22, 23, 29, 30, and 36.

        2.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the Complaint designated: 2 and respectfully refers

all questions of law to this Honorable Court.

        3.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the complaint herein designated as: 11, but admits

Logitech Transport LLC was and still is a resident of New Jersey.

        4.       Denies each and every allegation contained in all paragraphs of the complaint

herein designated as: 3, 6, 10, 12, 13, 14, 19, 31, 32, 33, 34, 37 and 38.

        5.       As and for its/their response to each and every allegation contained in paragraph

35. Defendant Logitech Transport LLC repeats, reiterates and realleges each and every

admission, denial and allegation heretofore made with the same force and effect as if set forth at

length herein.
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 13 of 22 PageID #: 13



                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

        That the amount recoverable shall be diminished in the proportion which the culpable

conduct attributable to the plaintiff bears to the culpable conduct which caused the damages,

including, but not limited to, plaintiff's contributory negligence and/or assumption of the risk.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE:

        There is no personal jurisdiction over the defendant as service of process has not been

personally made within the State of New York nor pursuant to statutory authority.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE:

        The plaintiff did not suffer any serious injury as defined by Section 5102 of the Insurance

Law of the State of New York nor has the plaintiff sustained any economic loss as defined in

Sections 5102 and 5104 of the Insurance Law of the State of New York.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

        That in the event plaintiff herein have made a claim for no-fault benefits and have

submitted any dispute they may have had to Arbitration, then the decision of the arbitrator(s) as

to any and all issues decided by said arbitrator(s) shall collaterally estop plaintiff in this lawsuit.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

        That the plaintiff was not wearing a seat belt at the time of the alleged occurrence and

accordingly, any award made to and accepted by said plaintiff for injuries set forth in the

complaint must be reduced in such proportion to the extent that the injuries complained of were

caused, aggravated, or contributed to by plaintiff's failure to wear a seat belt and to have same

operational at the time of the occurrence.

        WHEREFORE, Defendants demands judgment dismissing the complaint of Plaintiff

together with the costs and disbursements of this action.




                                                   2
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 14 of 22 PageID #: 14



Dated: New York, New York
       February 4, 2019

                                          Yours, etc.,

                                          SMITH MAZURE DIRECTOR WILKINS
                                          YOUNG & YAGERMAN, P.C.
                                          Attorneys for Defendant
                                          Logitech Transport LLC
                                          111 John Street
                                          New York, NY 10038
                                          (516) 294-7325
                                          NIC-00653

TO:
Gentile & Associates
Attorney for Plaintiff
Allison Raygor
401 Park Avenue, 10th Floor
New York, NY 10016
(212) 689-6009/(212) 213-1093 (F)

APE/mzr
30




                                      3
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 15 of 22 PageID #: 15



                                       VERIFICATION

              Ann P. Eccher, an attorney duly admitted to practice law in the State of New
York, hereby affirms the truth of the following under penalty of perjury and pursuant to CPLR
2106:

               I am a member of Smith Mazure Director Wilkins Young & Yagerman, P.C., and
I have read the contents of the foregoing answer and it is true of my own knowledge, except as to
the matters therein stated to be alleged on information and belief and that as to those matters I
believe them to be true.

               ( X ) I make this verification because Defendant Logitech Transport
                     LLC resides outside of the county where Smith Mazure
                     Director Wilkins Young & Yagerman, P.C. maintains its
                     office.

               ( )    I make this verification because Defendant Logitech Transport
                      LLC, is a corporation and Smith Mazure Director Wilkins
                      Young & Yagerman, P.C., is its attorney in this action and my
                      knowledge is based upon all facts and corporation records
                      available and in my possession.

Dated: New York, New York
       February 4, 2019



                                                 Ann P. Eccher
NIC-00653/30
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 16 of 22 PageID #: 16




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS


ALLISON RAYGOR,                                                                                        INDEX NO. 525246/2018

                                                        Plaintiff,

                      -against-

NAPOLEON MANCHENO and LOGITECH TRANSPORT LLC.,

                                                        Defendants.




                                                               VERIFIED ANSWER

                                     SMITH MAZURE DIRECTOR WILKINS YOUNG & YAGERMAN, P.C.
                                                      Attorneys for Defendant
                                                      Logitech Transport LLC
                                                          111 John Street
                                                       New York, NY 10038
                                                          (516) 294-7325
                                                            NIC-00653

                                          CERTIFICATION PURSUANT TO 22 N.Y.C.R.R. §130-1.1a
            Ann P. Eccher hereby certifies to the best of the undersigned’s knowledge and information and belief and after an inquiry
reasonable under the circumstances, that, pursuant to 22 N.Y.C.R.R. §130-1.1a-b, (1) the contentions contained in the annexed document are
not frivolous as defined in section 130-1.1(c) of this Subpart, and (2) where the paper is an initiating pleading, (i) the matter was not obtained
through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are not participating in the matter or
sharing in any fee earned there from, and (ii) the matter was not obtained in violation of 22 NYCRR 1200.41-a [DR 7-111].



Dated:      New York, New York                                                        Ann P. Eccher
            February 4, 2019




APE/mzr
30
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 17 of 22 PageID #: 17



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
----------------------------------------------------------------------X
ALLISON RAYGOR,
                                                                          VERIFIED ANSWER
                                            Plaintiff,
                 -against-                                                Index No. 525246/2018

                                                                          Hon. Loren Baily-Schiffman,
NAPOLEON MANCHENO and LOGITECH TRANSPORT
                                                                          J.S.C.
LLC.,
                                             Defendants.
----------------------------------------------------------------------X

        Defendant Napoleon Cadena-Mancheno by Smith Mazure Director Wilkins Young &

Yagerman, P.C., upon information and belief, answers the complaint of Plaintiff as follows:

        1.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the complaint herein designated as: 1, 7, 8, 9, 17,

21, 22, 23, 29, 30, and 36.

        2.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the Complaint designated: 2 and respectfully refers

all questions of law to this Honorable Court.

        3.       Denies any knowledge or information sufficient to form a belief as to the truth of

the allegations contained in the paragraphs of the complaint herein designated as: 11, but admits

Logitech Transport LLC was and still is a resident of New Jersey.

        4.       Denies each and every allegation contained in all paragraphs of the complaint

herein designated as: 3, 6, 10, 12, 13, 14, 19, 31, 32, 33, 34, 37 and 38.

        5.       As and for its/their response to each and every allegation contained in paragraph

35. Defendant Logitech Transport LLC repeats, reiterates and realleges each and every

admission, denial and allegation heretofore made with the same force and effect as if set forth at

length herein.
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 18 of 22 PageID #: 18



                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE:

        That the amount recoverable shall be diminished in the proportion which the culpable

conduct attributable to the plaintiff bears to the culpable conduct which caused the damages,

including, but not limited to, plaintiff's contributory negligence and/or assumption of the risk.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE:

        There is no personal jurisdiction over the defendant as service of process has not been

personally made within the State of New York nor pursuant to statutory authority.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE:

        The plaintiff did not suffer any serious injury as defined by Section 5102 of the Insurance

Law of the State of New York nor has the plaintiff sustained any economic loss as defined in

Sections 5102 and 5104 of the Insurance Law of the State of New York.

                   AS AND FOR A FOURTH AFFIRMATIVE DEFENSE:

        That in the event plaintiff herein have made a claim for no-fault benefits and have

submitted any dispute they may have had to Arbitration, then the decision of the arbitrator(s) as

to any and all issues decided by said arbitrator(s) shall collaterally estop plaintiff in this lawsuit.

                     AS AND FOR A FIFTH AFFIRMATIVE DEFENSE:

        That the plaintiff was not wearing a seat belt at the time of the alleged occurrence and

accordingly, any award made to and accepted by said plaintiff for injuries set forth in the

complaint must be reduced in such proportion to the extent that the injuries complained of were

caused, aggravated, or contributed to by plaintiff's failure to wear a seat belt and to have same

operational at the time of the occurrence.

        WHEREFORE, defendant demands judgment dismissing the complaint of Plaintiff

together with the costs and disbursements of this action.




                                                   2
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 19 of 22 PageID #: 19



Dated: New York, New York
       March 25, 2019

                                          Yours, etc.,

                                          SMITH MAZURE DIRECTOR WILKINS
                                          YOUNG & YAGERMAN, P.C.
                                          Attorneys for Defendants
                                          Napoleon Cadena-Mancheno and Logitech
                                          Transport LLC
                                          111 John Street
                                          New York, NY 10038
                                          (516) 294-7325
                                          NIC-00653

TO:
Gentile & Associates
Attorney for Plaintiff
Allison Raygor
401 Park Avenue, 10th Floor
New York, NY 10016
(212) 689-6009/(212) 213-1093 (F)

APE/mzr
50




                                      3
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 20 of 22 PageID #: 20



                                       VERIFICATION

              Ann P. Eccher, an attorney duly admitted to practice law in the State of New
York, hereby affirms the truth of the following under penalty of perjury and pursuant to CPLR
2106:

               I am a member of Smith Mazure Director Wilkins Young & Yagerman, P.C., and
I have read the contents of the foregoing answer and it is true of my own knowledge, except as to
the matters therein stated to be alleged on information and belief and that as to those matters I
believe them to be true.

               (X )   I make this verification because Defendants, Napoleon
                      Cadena-Mancheno and Logitech Transport LLC, resides
                      outside of the county where Smith Mazure Director Wilkins
                      Young & Yagerman, P.C. maintains its office.

               ( )    I make this verification because Defendants, Napoleon
                      Cadena-Mancheno and Logitech Transport LLC, is a
                      corporation and Smith Mazure Director Wilkins Young &
                      Yagerman, P.C., is its attorney in this action and my
                      knowledge is based upon all facts and corporation records
                      available and in my possession.


Dated: New York, New York
       March 25, 2019



                                                 Ann P. Eccher
NIC-00653/50
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 21 of 22 PageID #: 21




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS


ALLISON RAYGOR,                                                                                         INDEX NO. 525246/2018
                                                        Plaintiff,
                      -against-

NAPOLEON MANCHENO and LOGITECH TRANSPORT LLC.,

                                                        Defendants.

                                                               VERIFIED ANSWER

                                     SMITH MAZURE DIRECTOR WILKINS YOUNG & YAGERMAN, P.C.
                                                       Attorneys for Defendants
                                         Napoleon Cadena-Mancheno and Logitech Transport LLC
                                                            111 John Street
                                                        New York, NY 10038
                                                            (516) 294-7325
                                                              NIC-00653

                                          CERTIFICATION PURSUANT TO 22 N.Y.C.R.R. §130-1.1a
            Ann P. Eccher hereby certifies to the best of the undersigned’s knowledge and information and belief and after an inquiry
reasonable under the circumstances, that, pursuant to 22 N.Y.C.R.R. §130-1.1a-b, (1) the contentions contained in the annexed document are
not frivolous as defined in section 130-1.1(c) of this Subpart, and (2) where the paper is an initiating pleading, (i) the matter was not obtained
through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are not participating in the matter or
sharing in any fee earned there from, and (ii) the matter was not obtained in violation of 22 NYCRR 1200.41-a [DR 7-111].




Dated:      New York, New York                                                          Ann P. Eccher
            March 25, 2019




APE/mzr
50
Case 1:19-cv-02768-DLI-CLP Document 1 Filed 05/10/19 Page 22 of 22 PageID #: 22



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice for Removal was mailed by first class
mail, postage prepaid, this May 10, 2019, to all counsel of record as indicated on the service list
below.



                                                  Ann P. Eccher
                                                  For the Firm

                                        SERVICE LIST

Gentile & Associates
401 Park Avenue, 10th Floor
New York, NY 10016
(212) 689-6009/(212) 213-1093 (F)
Attorney for Plaintiff
Allison Raygor



APE/mzr
90
